Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 7, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143637                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  JEANNETTE A. CLOCK, Personal                                                                             Brian K. Zahra,
  Representative of the ESTATE OF                                                                                     Justices
  JOSEPH A. CLOCK, Deceased,
               Plaintiff-Appellant,
  v                                                                 SC: 143637
                                                                    COA: 296596
                                                                    Kalamazoo CC: 2009-000141-NO
  NEAL KEMP and SUSAN KEMP,
           Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 19, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        MARILYN KELLY and HATHAWAY, JJ., would reverse the judgment of the Court of
  Appeals for the reasons stated in the Court of Appeals dissenting opinion.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 7, 2011                    _________________________________________
           p1130                                                               Clerk